Citation Nr: 0400986	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.


REMAND

Review of the record indicates the veteran has a current 
diagnosis of post-traumatic stress disorder (PTSD).  The 
veteran is a noncombat veteran.  He identifies his stressor 
as a personal assault, during which, another airman held him 
prisoner and threatened him with a loaded M-16 rifle.  The 
veteran asserts that the airman was tried before courts-
martial and convicted.  In an August 2001 VA Form 21-4138, 
the veteran identified the perpetrator by last name and 
stated that the airman was court-martialed and confined to 
Fort Leavenworth as a result of that conviction.  The veteran 
intimates that he and the airman were in the same unit at 
Koon-Ni Range, a separate operating unit of Osan Air Base, 
Korea.  The veteran believes that the incident occurred some 
time in 1970.  Personnel records indicate that the veteran 
was assigned to Osan from late April 1970 to late May 1971.

Service medical records show that the veteran was seen on a 
number of occasions for counseling at his own request with 
diagnosis of mild depression.

The Board finds that the file, including information from the 
veteran, contains sufficient information to at least make an 
inquiry with appropriate authorities to verify his alleged 
stressor.

1.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the 
stressor he alleges occurred in service.  
The RO' s inquiry should include all the 
possible collateral sources listed in 
38 C.F.R. § 3.304(f)(3).  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible 
because without details, such as, full 
names, units, and/or social security 
numbers of persons involved, and specific 
dates and places of events, an adequate 
search for supporting information cannot 
be conducted.  Of particular significance 
is any information that would assist in 
locating his former roommate, or any 
other service members who were allegedly 
victimized by the same perpetrator or 
witnessed the incident involving the 
veteran.  Thereafter, the RO should 
request any supporting evidence from 
alternative sources identified by the 
veteran.  

2.  After completion of the above, the RO 
must review the material obtained and 
ascertain whether it includes records of 
investigation/legal action against the 
veteran's assailant.  The RO should look 
for any charge sheets or other documents 
showing the nature of the charges against 
him, victim statements, witness 
statements, statement's by the accused, 
investigation reports, plea agreements, 
findings of any military or civilian 
court, and the like.  At a minimum, the 
RO must seek to obtain the pertinent 
records from Headquarters Air Force 
Office of Special Investigations, Public 
Affairs Office; 1535 Command Drive, Suite 
C-309; Andrews AFB MD 20762-7002 and the 
Air Force Legal Services Agency, Military 
Justice Division; 112 Luke Avenue, Suite 
343, Bolling Air Force Base, Washington, 
D.C. 20032-8000, and any other 
appropriate agency), providing the names 
of the veteran and the accused, the 
approximate dates of the claimed offense, 
the accused's duty station at the time, 
and any other identifying information.  
This matter should be pursued until it is 
successfully completed.  

3.  The RO should accomplish any other 
indicated development.  Once all 
development is completed, the RO should 
review the file and prepare a summary 
including all associated documents and 
then make a specific determination, in 
accordance with the provisions of 38 
C.F.R. § 3.304(f) (2003), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, what was the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If the benefit sought remains 
denied, a supplemental statement of the 
case should be issued, with opportunity 
to respond.  The case should then be 
returned to the Board, along with all 
evidence obtained pursuant to this 
remand.   



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



